108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.SECURITIES & EXCHANGE COMMISSION, Plaintiff-Appellee,v.Daniel O. TEYIBO, Defendant-Appellant,and JFM Government Securities, Inc., Defendant.
No. 96-2368.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 27, 1997.Decided:  March 10, 1997.

Daniel O. Teyibo, Appellant Pro Se.  Susan Koplovitz Straus, SECURITIES & EXCHANGE COMMISSION, Washington, D.C., for Appellee.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Daniel Teyibo appeals the district court's order denying his motion for reconsideration of an order denying a previous motion for reconsideration of a permanent injunction entered against him in 1994.  We have reviewed the record and, because Teyibo failed to establish his right to relief under Fed.R.Civ.P. 60(b), we find no reversible error.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.